Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-12, 14-18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cartwright et al. (US 10,930,275).
As to claim 1, Cartwright teaches a computer-implemented method comprising:
Determining/identifying, one or more devices/objects included in an Internet of Things platform; (Par.2; Fig.4A)
receiving, from a user, an indication of a boundary/region around two or more devices of the one or more devices; (Pars.2, 29)
creating, a boundary (54) around the two or more devices of the one or more devices; (Pars.18, 22)
receiving, from the user, a voice command associated with the two or more devices of the one or more devices; (Par.23)
and transmitting, the voice command to the two or more devices (target objects) of the one or more devices within the boundary (Pars.2, 45, 50; Figs.4-6).

    PNG
    media_image1.png
    435
    725
    media_image1.png
    Greyscale

	As to claim 2, Cartwright teaches wherein receiving, from the user, the indication of the boundary around the two or more devices of the one or more devices further comprises receiving, by one or more computer processors, the indication of the boundary from a computing device of the user, wherein the computing device is a pair of augmented reality glasses (14; Fig.2).
	As to claim 3, Cartwright teaches wherein the indication of the boundary is an action, and wherein the action includes at least one of: a finger movement of the user, an eye movement of the user, and a head movement of the user (68; Figs.1, 5).
	As to claim 4, Cartwright teaches wherein receiving, from the user, the indication of the boundary around the two or more devices of the one or more devices further comprises receiving, by one or more computer processors, a voice command from the user (Fig.4A).
	As to claim 5, Cartwright teaches receiving, by one or more computer processors, an indication of an altered boundary; and creating, by one or more computer processors, an updated boundary based on the indication of the altered boundary (Par.29; Fig.4A).
	As to claim 7, Cartwright wherein creating the boundary around the two or more devices of the one or more devices is based on historical learning about a contextual need of the user (Pars.25-26).
	Regarding claims 8-12, 14-18 and 20, the corresponding computer program and system comprising the steps addressed for the claims above, are analogous therefore rejected as being anticipated by Cartwright for the foregoing reasons.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cartwright et al. (US 10,930,275) as applied above, and in view of Rekstad (2019/0013018).
As to claims 6, 13 and 19 are Cartwright doesn’t explicitly teach identifying, the one or more devices included in the Internet of Things platform that are within the boundary; and enabling, the two or more devices within the boundary to receive a single voice command that each device executes in parallel. However, Rekstad teaches a method of using a voice command for controlling multiple devices in a boundary, where the boundary comprises a plurality of devices, comprising the step of upon detecting a user activity within the environment/boundary (Pars.32-33), identifying all the devices associated with the environment (Pars.43, 109) and activating/waking-up the devices to receive and execute a voice command (Pars.52-55; Fig.2) where the command can be associated with one or more of the controllable devices (Pars.51). the modification would be obvious to one of ordinary skill in the art before the time of applicant’s invention for the purpose placing the devices in inactive state where the operation and power consumption of the devices is reduced.


	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL DEMELASH ABEBE whose telephone number is (571)272-7615. The examiner can normally be reached monday-friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL ABEBE/Primary Examiner, Art Unit 2657